               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CHARLES L. MCGEE                                                       PLAINTIFF

v.                                              CAUSE NO. 1:17CV224-LG-RHW

ARAMARK CORRECTIONAL
SERVICES, LLC, ET AL.                                              DEFENDANTS

          ORDER ADOPTING REPORT AND RECOMMENDATION
                AND GRANTING MOTION TO DISMISS

      BEFORE THE COURT is the [69] Report and Recommendation of Magistrate

Judge Robert H. Walker, in which he recommends that the [54] Motion to Dismiss

filed by Defendant Aramark Correctional Services, LLC in this prison conditions

case be granted. Plaintiff McGee did not file a response to the Motion to Dismiss,

nor did he file an objection to the Report and Recommendation.

      In the absence of any objection to Magistrate Judge Walker=s

recommendation, the Court need only review the Report and Recommendation and

determine whether it is either clearly erroneous or contrary to law. United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989). After having reviewed the Report and

Recommendation and the record in this case, the Court finds that the Magistrate

Judge=s conclusion is neither clearly erroneous nor contrary to law. Accordingly, it

will be adopted by this Court and Plaintiff’s claims against Defendant Aramark

Correctional Services, LLC dismissed.
      IT IS THEREFORE ORDERED AND ADJUDGED that the [69] Report

and Recommendation of Magistrate Judge Robert H. Walker is ADOPTED as the

findings and conclusions of this Court.

      IT IS FURTHER ORDERED AND ADJUDGED that the [54] Motion to

Dismiss filed by Defendant Aramark Correctional Services, LLC, is GRANTED.

Plaintiff’s claims against Defendant Aramark Correctional Services, LLC are

DISMISSED.

      SO ORDERED AND ADJUDGED this the 6th day of February, 2019.


                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -2-
